The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2014

                                      No. 04-14-00303-CR

                                       Santos GUEVARA,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5336
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
       The record in this appeal was due May 12, 2014, but was not filed. After appellant filed
a motion for a free appellate record, we abated the appeal for the trial court to conduct a hearing
on whether appellant is indigent and entitled to a free appellate record.

       The court reporter has filed a record of the hearing held in the trial court on June 12,
2014, reflecting the trial court’s finding that appellant is indigent for purposes of obtaining the
appellate record.

       We therefore reinstate this appeal on the docket of this court. We order Jan Davis, the
Gillespie County District Clerk, to file the clerk’s record by July 24, 2014.

       We further order the Cindy Huggins to file the reporter’s record in this appeal by July
24, 2014.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court